South Shore D'Lites, LLC v First Class Prods. Group, LLC (2017 NY Slip Op 04234)





South Shore D'Lites, LLC v First Class Prods. Group, LLC


2017 NY Slip Op 04234


Decided on May 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2017

Acosta, P.J., Friedman, Andrias, Webber, Gesmer, JJ.


4144N 650827/12

[*1] South Shore D'Lites, LLC, et al., Plaintiffs-Appellants,
vFirst Class Products Group, LLC, et al., Defendants-Respondents. Greenbaum, Rowe, Smith & Davis LLP, Nonparty Respondent.


The Law Office of Russell D. Morris PLLC, New York (Russell D. Morris of counsel), for appellants.
The Law Offices of Brian K. Bernstein, P.C., New York (Brian K. Bernstein of counsel), for First Class Products Group, LLC, Todd Coven and Magda Abt, respondents.
Greenbaum Rowe Smith & Davis LLP, New York (Christopher J. Ledoux of counsel), for Greenbaum, Rowe, Smith & Davis LLP, respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered April 18, 2016, which denied plaintiffs' motion to compel defendants and nonparty law firm to create and turn over a "limited privilege log" relating to communications between the firm and defendants regarding the alleged "markup" in the price of the product sold by defendants to plaintiffs, unanimously reversed, on the law, without costs, and plaintiffs' motion granted.
The motion court improvidently exercised its discretion in denying the motion (Those Certain Underwriters at Lloyds, London v Occidental Gems, Inc., 11 NY3d 843, 845 [2008]). As the record shows, on May 13,2015, defendants signed a stipulation specifically agreeing to provide "the documents and materials requested in the February 26, 2015 and March 13, 2015 letters from Russell Morris to Christopher Ledoux. The March 13 letter requested "a limited privilege log which logs all documents - created or exchanged on or before May 2, 2011 — relating to or dealing with the markup." Those were the precise documents requested in the motion on appeal. Defendants have not shown any reason why they should be released from their agreement to produce the log. Accordingly, the motion should have been granted.
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2017
CLERK